                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Anthony Jaron Richardson,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:13-cv-00487-RLV
                                      )                 3:01-cr-00127-MR
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 9, 2019 Order.

                                               September 9, 2019
